859 F.2d 923
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jamiel E. VAUGHN;  Cedric Tooks, Plaintiffs,Richjoar Wilson, Plaintiff-Appellant,v.Everett ELKINS;  Marvin Winn, Defendants,andJohn Kelly;  Lee Rudolph;  K. Browning, Defendants-Appellees.
No. 88-1158.
United States Court of Appeals, Sixth Circuit.
Oct. 17, 1988.

1
Before KRUPANSKY and RALPH B. GUY, Jr., Circuit Judges, and JAMES L. GRAHAM, District Judge.*

ORDER

2
Plaintiffs, inmates at Michigan's Huron Valley Men's Facility, appeal the judgment of the district court dismissing their civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  They also move for the appointment of counsel.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiffs argue that the defendant prison officials deprived them of the right to be free from prison sanctions without due process of law.  The district court dismissed the action sua sponte against the assistant deputy warden and the acting deputy warden for failure to plead a cause of action against them.  Subsequently, the court granted summary judgment in favor of the remaining defendants.


4
Initially, it is noted that this court lacks jurisdiction over the appeal as brought by Jamiel Vaughn and Cedric Tooks.  Although identifying Richjoar Wilson, Jamiel Vaughn and Cedric Tooks as appellants, the notice of appeal was signed only by Richjoar Wilson.  As Wilson is not an attorney authorized to represent others, his signature alone is ineffective to bring Tooks' and Vaughn's claims before the court.  28 U.S.C. Sec. 1654;  Lewis v. Lenc-Smith Mfg. Co., 784 F.2d 829, 831 (7th Cir.1986).


5
Upon review, we affirm the judgment of the district court for the reasons set out in the court's memorandum opinion and order dated January 5, 1988.  Plaintiff was afforded adequate due process safeguards.   Hewitt v. Helms, 459 U.S. 460, 476 (1983);  Childs v. Pellegrin, 822 F.2d 1382, 1387-88 (6th Cir.1987).


6
Accordingly, plaintiff's motion for appointment of counsel is denied;  and we hereby affirm the judgment of the district court.  Rules 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James L. Graham, U.S. District Judge for the Southern District of Ohio, sitting by designation